Appellant, in his motion for a rehearing, complains of that portion of the opinion in which it was stated that "it is an undisputed fact that the horse was at Polk Moseley's place." His contention is that there is no evidence in the record showing that the horse was ever at Polk Moseley's place. We are still of the opinion, after *Page 581 
reviewing the facts, that Sam Stanfield committed the theft of the horse at Mt. Calm, on the night of the 10th of November, and on the same night rode the horse from twelve to fourteen miles, to Polk Moseley's residence, in McLennan County, and there left it, riding a brown horse off the next morning. The testimony further shows that appellant, Sonny Moseley, Sam Adams, Jr., and Sam Adams, Sr., and other parties were there. Early the next morning, probably by or before the sun rose, defendant, Sam Stanfield, Sonny Moseley, and Sam Adams, Jr., were in a close and earnest conversation with reference to the Roberts horse at the lot of Polk Moseley, in McLennan County. Directly after this conversation, Sam Stanfield left, going in the direction of his home, riding a brown horse, and later defendant left, going in a westerly direction, across the Brazos River to Stripling's, which was in McLennan County. Two or three days later Sonny Moseley and Sam Adams, Jr., drove the horse down into Falls County, to Doc. Stone's, where they left him, went into McLennan County, secured the defendant, and took him to Stone's, and delivered him the horse in question. He then rode him into McLennan County, and thence west to Lampasas, and there disposed of him. We still hold that there is no testimony in the record controverting the fact that the stolen horse was at Polk Moseley's, in McLennan County, taken there by Sam Stanfield. The fact that the defendant testified that he secured the horse at Doc Stone's, in Falls County, is no attack on the testimony indicating and showing the horse to have been previously at Polk Moseley's. If the thief carried the horse to Polk Moseley's, he living in McLennan County, this would give McLennan County jurisdiction to try appellant for receiving the horse, without reference to whether he received it in McLennan or any other county. See, Art. 237, Code Crim. Proc., 1895. We are not to be understood as holding that, where a person receives property knowing it to have been stolen, and carries it into another county, either county would not have jurisdiction. Property can be concealed by carrying it off. Appellant also complains that the trial court erred in failing to restrict to its legitimate purpose the testimony introduced on the trial, that the saddle and bridle taken with the stolen horse, and which were on the horse at the time he was taken, could only be used for the purpose of establishing the identity, in developing the res gestæ of the offense, to show the connection of defendant therewith, or the intent with which he acted in regard to the horse. It has been held that with reference to this character of cases the charge should usually be given, but it is not absolutely necessary to be given, unless the character of the property stolen contemporaneous with the theft charged is such that the jury might convict for that offense. But there is no danger of a conviction for stealing a saddle and bridle under a charge of theft of a horse, or receiving said horse after it was stolen. See, Leeper v. State, 29 Tex.Crim. App., 63; McKinney v. State, 8 Tex.Crim. App., 626. The motion for a rehearing is overruled.
Motion Overruled. *Page 582